Appeal by defendant from an amended judgment of the County Court, Suffolk County, rendered July 31, 1974, which, after a hearing, (1) revoked the sentences of probation previously imposed upon his convictions of rape in the third degree and criminal trespass in the second degree and (2) resentenced him to an indeterminate term of up to four years on the former conviction and a one-year jail term on the latter, the sentences to be served concurrently. Amended judgment reversed, on the law, and case remanded to the County *862Court for further proceedings not inconsistent herewith. Defendant was charged with having violated probation in that he allegedly burglarized and damaged vending machines at Central Islip State Hospital while he was a patient there. One of the conditions of his probation was that he "avoid injurious or vicious habits.” The County Court held that a violation of this condition had been established by defendant’s uncorroborated admission to his probation officer that he had in fact damaged and burglarized the vending machines. No other evidence that this crime had even occurred was adduced at the hearing. Given the defendant’s life-long history of mental illness and his questionable mental state at the time he made the admissions, we are not reasonably satisfied that a violation of probation has occurred (People v Valle, 7 Misc 2d 125). Rabin, Acting P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.